                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




ANGELA STANICH,                                           No. 3:17-CV-01693-JR

                      Plaintiff,                          ORDER

       v.


QUICK COLLECT, INC.,

                      Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge Papak issued a Findings and Recommendation [24] on September 10,

2018, in which he recommends that the Court deny Plaintiff’s Motion for Partial Summary

Judgment [13]. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Civil Procedure 72(b).




1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Papak’s Findings and Recommendation [24].

Accordingly, Plaintiff’s Motion for Partial Summary Judgment [13] is DENIED.

       IT IS SO ORDERED.



       DATED this _________day of ___________________, 2018




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
